Citation Nr: 0622452	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  97-29 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for arthritis of the left knee, 
effective April 17, 1997.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for lumbosacral strain, effective April 
17, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Detroit, Michigan, which in pertinent part, granted 
service connection for a left knee condition and a chronic 
back condition, initially assigning a 10 percent rating for 
each.  The Board reviewed these issues initially in January 
2001 and again in November 2003.  On both occasions, the 
Board remanded the appeal for evidentiary and procedural 
development.  A review of the record at this time reveals 
that all remand directives have been addressed and the Board 
may proceed with its review.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board has re-characterized the second issue in this 
matter.  In this regard, the Board notes that in the Informal 
Hearing Presentation dated in May 2006, the veteran's 
representative characterized the service-connected 
sacralization of the lumbar spine as "lumbosacral strain."  
This appears to be a more appropriate characterization.  The 
medical evidence in this matter, including the VA 
compensation examinations reports from September 1997 and 
March 2001, conclude that the x-ray finding of sacralization 
of the lumbar spine is inconsequential and unrelated to the 
veteran's low back disability.  Rather, the examiners, 
including the September 2004 VA examiner, attribute the 
veteran's back disability to mechanical low back pain, 
spasms, and strain of paravertebral muscles as secondary to 
his service-connected arthritis of the left knee and 
arthritis of the right knee.  Accordingly, the second issue 
has been re-characterized as shown on the title page of this 
decision. 

The Informal Hearing Presentation also asserts a claim for 
service connection for erectile dysfunction/special monthly 
compensation for loss of use of a creative organ secondary to 
lumbosacral strain based on findings from the September 2004 
VA compensation examination.  Because this matter has not 
been previously addressed by the RO, the Board refers it to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board is without jurisdiction to 
consider issues not yet adjudicated by the agency of original 
jurisdiction.) 


FINDINGS OF FACT

1.  The arthritis of the left knee is manifested by X-ray 
evidence of arthritis and symptoms of pain on motion, but 
there is no objective evidence of subluxation, lateral 
instability, or weakness and insecurity in weight-bearing; 
extension of the left knee is limited by 10 degrees and 
flexion is limited to 85 degrees.

2.  The lumbosacral strain is manifested by mechanical low 
back pain, muscle spasms, and pain on motion, but there is no 
objective evidence of listing of the whole spine to opposite 
side, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in standing 
position, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour; forward flexion 
of the thoracolumbar spine was to 85 degrees and the combined 
range of motion of the thoracolumbar spine was 220 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an initial 
evaluation in excess of 20 percent for arthritis of the left 
knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  The schedular criteria for assignment of an initial 
evaluation in excess of 20 percent for lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(prior to September 26, 2003), Diagnostic Code 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in April 2004.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in September 1997, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The April 2004 VCAA notice letter complies with the four 
requirements in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status, existence of a disability, a connection 
between the veteran's service and the disability, and 
effective date.  Despite the exclusion of these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
veteran's status as an honorably discharged veteran has been 
established, as have the existence of his disabilities and a 
connection between the veteran's service and the 
disabilities.  Since the Board finds that increased ratings 
for arthritis of the left knee and lumbosacral strain are not 
warranted in this appeal, an effective date of an increased 
evaluation is not an issue before the Board.  In sum, the 
lack of notice has no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.



Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in equipoise or is in support of the claim, it is 
allowed.  Id.  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio, 2 Vet. App. at 629 (1992).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's service-connected arthritis of the left knee 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (Traumatic arthritis) at 10 percent for limitation 
of extension (Diagnostic Code 5261) and 10 percent for 
limitation of motion due to pain.  38 C.F.R. § 4.59.  See 
VAOPGCPREC 23-97. 

Diagnostic Code 5010 is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2005).  Disability will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, however, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2005). 

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion 
and limitation of extension of the same joint.   See 
VAOPGCPREC 9-2004. 

Under Diagnostic Code 5257 (Recurrent subluxation or lateral 
instability), knee impairment with recurrent subluxation and 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005). 

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 (Leg, limitation of flexion of) 
or 5261 (Leg, limitation of extension of) must at least meet 
the criteria for a zero percent rating.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 23-97. 

Diagnostic Code 5263 (Genu recurvatum) provides a 10 percent 
evaluation for acquired, traumatic genu recurvatum with 
weakness and insecurity in weight-bearing objectively 
demonstrated.

The veteran's lumbosacral strain is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005) (Degenerative 
arthritis of the spine).
During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 
(Intervertebral disc syndrome) was amended.  67 Fed. Reg. 
54345-49.  The medical evidence in this matter demonstrates 
that intervertebral disc syndrome, including degenerative 
disc disease, has never been diagnosed.  Accordingly, the 
former and revised provisions of Diagnostic Code 5293 are not 
discussed herein, as they are not for application.  The 
September 2003 amendments did effect changes to the criteria 
under Diagnostic Code 5292 (Limitation of motion of the 
lumbar spine) and 5295 (Lumbosacral strain).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
However, as of those effective dates, there is nothing in the 
applicable law and regulations, to include the cited legal 
authority that precludes the Board from applying whichever 
version of the rating criteria is more favorable to the 
veteran.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The ratings under the General Rating Formula are applied with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  

For Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, the maximum rating allowed a 40 percent evaluation for 
severe limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for slight 
limitation of motion.  The criteria that most closely matches 
the prior 5292, however, is found in Diagnostic Code 5242 
(Degenerative arthritis of the spine), which is also 
evaluated under the General Rating Formula for Disease and 
Injuries of the Spine.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, regarding lumbosacral strain, a maximum 
rating of 40 percent is warranted for a severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating is warranted for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating is warranted for a 
lumbosacral strain with characteristic pain on motion.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Code 5289 (prior to September 
26, 2003).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  VA examination 
reports, private treatment records, and the veteran's 
contentions, as presented in written statements and argument.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board notes at the outset that consideration has been 
given to the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
a higher rating for arthritis of the left knee and 
lumbosacral strain for any period of time based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A 
review of the evidence indicates that the veteran does not 
meet the criteria for an evaluation higher than 20 percent 
for any stage during the period of time in question for 
either arthritis of the left knee or lumbosacral strain.

Arthritis of the Left Knee

The veteran contends that compensable ratings under 
Diagnostic Codes 5257 and 5263 for his service-connected 
arthritis of the left knee are appropriate.  Specifically, he 
argues that an additional 10 or 20 percent rating is 
warranted under Diagnostic Code 5257 and an additional 10 
percent is warranted under Diagnostic Code 5263.  The 
evidence in this matter does not establish that an increased 
rating in excess of 20 percent is warranted during any 
portion of the appeal period.

Service-connected arthritis of the left knee is currently 
evaluated as 10 percent disabling for limitation of 
extension with an additional 10 percent for limitation of 
motion due to pain.  The evidence demonstrates that a rating 
higher than 10 percent is not warranted for limitation of 
motion alone.  On examination the veteran consistently 
demonstrated flexion of his knee in the 90 degree range, 
which far exceeds the criteria for a noncompensable rating 
for flexion.  On the September 2004 VA examination, the 
veteran's extension was reduced by 10 degrees, which 
warrants a 10 percent evaluation, but no higher.  The 
limitation in flexion and extension was attributed to pain 
and fatigability; however, no further reduction in extension 
to 15 degrees or in flexion to no more than 45 degrees was 
shown.  See Schafrath, 1 Vet. App. at 592 (1991) (explaining 
that functional loss due to pain is to be rated at the same 
level as functional loss where motion is impeded).  
Accordingly, an increase of more than 10 percent due to pain 
and fatigability is not warranted.  

The medical evidence does not demonstrate that compensation 
is warranted under Diagnostic Code 5257 for lateral 
instability or recurrent subluxation because there has been 
no such finding or diagnosis.  The veteran has subjectively 
complained that his leg has buckled and he has fallen a few 
times over the years.  Circumstantially, there is no evidence 
that the veteran ever sought contemporaneous treatment with 
regard to a fall.  There is no evidence that the veteran has 
used a cane or crutches at any time during the appeal period.  
There is no evidence that the veteran's private doctor ever 
prescribed any assistive device to compensate for instability 
or dislocation.  Until September 2004, the evidence showed 
the veteran had not even used a brace.  And the brace 
prescribed in May 2004 appears to serve primarily, if not 
exclusively, to alleviate symptoms of osteoarthritis, such as 
pain.  

The December 1998 VA examiner specifically found no 
dislocation or subluxation.  There is no competent evidence 
that refutes that finding.  The finding of "medial 
collateral ligament laxity commensurate with the joint space 
narrowing" in private treatment records does not equate to a 
diagnosis of lateral instability or recurrent subluxation.  
Thus, even if the veteran had sought treatment in the 
immediate aftermath of a fall, without a finding or diagnosis 
of lateral instability or subluxation of the left knee, no 
relationship between the fall and lateral instability or 
recurrent subluxation would be evident, and those treatment 
records would be of very little probative value.  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).  In summary, with due consideration to the 
veteran's subjective assertions of lateral instability, the 
Board can find no objective evidence that justifies a 
compensable rating for recurrent subluxation or lateral 
instability.

A compensable rating is not warranted for genu recurvatum.  
Although the diagnosis of genu recurvatum was made in 2004, 
objective evidence does not establish a compensable rating 
under Diagnostic Code 5263.  There has been no objective 
demonstration of weakness and insecurity in weight-bearing as 
required by the diagnostic code.  In 2004, the VA clinician 
observed full or normal flexor strength and biceps flexor 
strength.  The veteran also demonstrated full strength in his 
quadriceps and his feet.  While the veteran's strength was 
noted to be diminished (3/5) back in 1998, no genu recurvatum 
deformity was noted until 2004; thus, chronologically there 
is no correlation between the two.  There is also no 
objective evidence of insecurity, e.g., the clinician did not 
observe any swaying or loss of balance.  In summary, the 
objective evidence fails to establish that a compensable 
rating is warranted for genu recurvatum.  

Objective evidence indicates the veteran's left knee is not 
ankylosed.  Therefore Diagnostic Code 5256 (Ankylosis of 
knee) is not for application.  Likewise, treatment records do 
not reflect dislocation of semilunar cartilage or removal of 
symptomatic semilunar cartilage.  Accordingly, evaluation 
under Diagnostic Codes 5258 and 5259 is not warranted.

Finally, a review of the evidence does not reveal 
extraordinary circumstances that render the use of the 
regular rating schedule impractical.  The record indicates 
that the veteran's occupation is school principal.  The 
veteran has failed to present any evidence of particular 
circumstances, such as frequent periods of hospitalization or 
marked interference with employment due to his service-
connected arthritis of the left knee, that render impractical 
the application of the regular rating criteria.  As there is 
no objective evidence showing that the veteran's service-
connected arthritis of the left knee, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted. 

Lumbosacral Strain

The veteran contends that he is entitled to an additional 10 
percent for lumbosacral strain based upon functional loss due 
to pain.  The veteran's lumbosacral strain is currently 
evaluated by analogy at 20 percent under Diagnostic Code 
5242; prior to September 26, 2003, the disability was rated 
under Diagnostic Code 5295.  Competent evidence in this 
matter does not substantiate an increase in excess of 20 
percent for service-connected lumbosacral strain during any 
portion of the appeal period.

Evaluating under the old Diagnostic Code 5292, the evidence 
shows the veteran consistently demonstrated good range of 
motion in early VA examinations.  During his 1997 VA 
examination, the veteran lacked only 15 degrees of forward 
flexion and 5 degrees of extension.  Both lateral rotation 
and lateral flexion were full bilaterally.  The findings 
during the March 2001 VA examination are consistent with the 
1997 examination.  In 2001, the veteran demonstrated full 
forward flexion and lacked only 5 degrees of extension.  
Lateral flexion was also normal.  In order to warrant more 
than a 20 percent evaluation under 5292, the evidence must 
establish severe limitation of motion.  Terms, such as 
"slight," "mild," "moderate" and "severe," are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  It is the opinion of the Board 
that overall, this disability picture reflects slight 
limitation of motion of the lumbar spine.  

Evaluation under Diagnostic Code 5295 results in no greater 
than a 20 percent rating.  Findings during the 1997 and 2001 
VA examinations show no more than characteristic pain on 
motion.  The criteria for a 40 percent rating have not been 
met because the evidence fails to demonstrate symptoms 
analogous to severe lumbosacral strain.  The veteran does not 
have listing of the whole spine to one side.  In this regard, 
the March 2001 VA examiner noted that the veteran stood 
straight.  Most medical evidence is consistent with this 
finding.  The 1998 VA examiner found there were no 
callosities and no additional wear in his footwear, which 
would be indicative of abnormal weight bearing.  A private 
medical examination in May 2002 also noted the veteran's gait 
was normal.  The 2004 VA examiner found the only abnormality 
with regard to the spine itself, which was a mild lordosis 
and levoscoliosis, not listing to one side.  

Continuing with the evaluation under Diagnostic Code 5295, as 
noted, the veteran's limitation of motion of the lumbar spine 
was slight at most through 2002 and the veteran lacked only 5 
degrees of forward flexion during the 2004 VA examination.  
With regard to Goldthwaite's sign, there is no specific 
mention in any VA examination; the evidence, nonetheless, 
indicates the absence of a sprain of the sacroiliac joint or 
lesion in the sacroiliac or lumbar articulation.  In this 
regard, the examiners did not diagnose a sprain; rather, the 
consensus was that the veteran has mechanical low back pain, 
with muscle spasms shown only on the most recent VA 
examination.  Notably, private medical records show no 
evaluation of the veteran's lumbar spine.  The disability 
picture does not meet the criteria for "marked" limitation 
of forward bending.  There is no evidence of loss of lateral 
motion, as the veteran has consistently shown full lateral 
rotation bilaterally and full lateral flexion.  Moreover, the 
evidence indicates no abnormal mobility on forced motion due 
to a back disability.  No irregularity was noted with the 
veteran's movement until the 2004 VA examination, and the 
examiner attributed the veteran's altered gait to disability 
in the knees, not a disability in the back.  In sum, the 
veteran does not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.

The evidence fails to show that an increase in excess of 20 
percent is warranted under the revised criteria of the 
General Rating Formula.  The evidence depicts a disability 
picture more consistent with a 10 percent schedular rating, 
as forward flexion was to 85 degrees and the combined range 
of motion of the thoracolumbar spine was 220 degrees.  The 
examiner noted the X-ray interpretation of levoscoliosis, but 
did not relate it to the veteran's muscle spasms or back 
pain.  As noted earlier, the examiner concluded that the 
veteran's altered gait was secondary to the biomechanical 
deficits created by the right and left knee disabilities.  
Although a mild lordosis of 5 degrees was noted, the examiner 
did not find that the lordosis was reversed.   There is no 
known ankylosis of the thoracolumbar spine or degenerative 
disc disease.  

With regard to the "De Luca" factors, no increase is 
indicated.  The 1997 VA examiner made a specific finding that 
there were no functional effects in the musculoskeletal 
system; this system includes the lumbar spine.  The 2001 VA 
examiner found that there was no evidence of excessive 
fatigability or incoordination.  He also found that there was 
no change in the intensity of pain on movement, as the 
intensity remained the same in forward flexion, extension, 
and lateral flexion.  The 2004 examiner did find fatigability 
and pain with repetitive lateral movement; he also found 
fatigability with forward flexion, but no additional pain.  
Nonetheless, the 20 percent rating under Diagnostic Code 5242 
contemplates the degree of pain on motion and excess 
fatigability shown and fully compensates for it.  In any 
case, no reduction in range of motion was noted to result 
from pain on motion or excess fatigability.  The veteran was 
still able to maintain 85 degrees of forward flexion and full 
lateral flexion and full to slightly reduced lateral 
rotation.  His range of motion clearly does not meet criteria 
for a rating greater than the 20 percent range.  See 
Schafrath, 1 Vet. App. at 592 (1991).  In summary, the 
results of the 2004 VA examination, which included the impact 
of pain and excess fatigue and functional loss associated 
therewith, did not show additional limitation of forward 
flexion, extension, lateral flexion, lateral rotation, 
individually or in aggregate, due to pain or excess fatigue 
that would warrant a rating higher than 20 percent under 
Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45; Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca, 8 Vet. App. 
at 206 (1995).

Finally, the evidence presents no record of extraordinary 
factors, such that the service-connected lumbosacral strain 
has markedly interfered with the veteran's employment or has 
required frequent hospitalizations.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1) for any of 
these disabilities.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased initial evaluation for arthritis of the left 
knee is denied.

An increased initial evaluation for lumbosacral strain is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


